Citation Nr: 1216108	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This appeal to the Board of Veteran s' Appeals (Board) arose from a July 2008 rating decision of the Department of Veteran s Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran 's claim for a total rating based on individual unemployability.  The Veteran filed a notice of disagreement with this claim in August 2008, and the RO issued a statement of the case dated in June 2009.  The Veteran filed a substantive appeal in July 2009.

In August 2008, March 2010, and December 2010 Board decisions with respect to the Veteran's claim for increased ratings for his service-connected right and left kidney disorder, the Board noted that the Veteran had claimed entitlement to service connection for cerebrovascular accident, as secondary to his service-connected kidney disability.  This issue was referred to the Agency of Original Jurisdiction (AOD) for appropriate action.  As it appears that the issue has not been adjudicated, it is again referred.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not indicate that the Veteran's service-connected disability prevents him from securing and following some type of substantially gainful employment. 



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April 2008 and February 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  TDIU.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  In such a case, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

 "Substantially gainful employment" is employment "that is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only with special consideration or accommodation.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

But that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Id.   Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See also, 38 C.F.R. §§ 4.1, 4.15 (2010).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

In this case, the Veteran is service-connected for status post right pyelolithotomy, with renal lithiasis, and pyelonephritis; left pyelolithiasis, evaluated as 60 percent disabling.  The Board therefore finds that the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability. 

In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disability prevents him from obtaining gainful employment.  In this regard, the Board notes that in the Veteran's application for individual unemployability he indicated that he last worked in February 2008 as a security guard.  He has been evaluated as 60 percent disabling for his service-connected for his kidney condition effective March 16, 1999.  A January 2009 VA examination noted that the Veteran was a carnival employee and the retired in 1994. It noted that his eligibility for retirement was by age or duration of work.  A June 2007 VA examination noted that the Veteran had not worked for 10 years, that he was retired, and that his retirement was unrelated to a urinary condition.  The Veteran's outpatient treatment records do not indicate that this service-connected kidney condition renders him unable to obtain substantially gainful employment.  His nonservice-connected disabilities include gout, left heart failure, anemia, coronary artery disease, hip arthralgia, and colon polyps. 

Based on the foregoing, the Board finds that the Veteran's service-connected disability does not preclude substantially gainful employment.  The record does not show that the Veteran has had any occupational limitations as a result of his service-connected disability.

The Veteran believes that his service-connected disability precludes gainful employment.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Given the lack of evidence that the Veteran's service-connected disability precludes gainful employment, the preponderance of the evidence is against the claim for TDIU.  Nor are there special factors that warrant extraschedular consideration.  There is no doubt to be resolved, and entitlement to TDIU is not warranted.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


